ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Walsh Construction Company                     ) ASBCA Nos.        60525, 61041, 61631
                                                                   61741
                                               )
Under Contract No.    N62742-10-C-1301         )

APPEARANCES FOR THE APPELLANT:                     Larry W. Caudle, Jr., Esq.
                                                   Jonathan J. Straw, Esq.
                                                    Kraftson Caudle LLC
                                                    McLean, VA

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Brian S. Smith, Esq.
                                                    Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE WILSON

      The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$2,000,000. This amount is inclusive of interest. No further interest shall be paid.

      Dated: November 2, 2020



                                                   OWEN C. WILSON
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)
 I concur                                      I concur



 JOHN J. THRASHER                              RICHARD SHACKLEFORD
 Administrative Judge                          Administrative Judge
 Chairman                                      Vice Chairman
 Armed Services Board                          Armed Services Board
 of Contract Appeals                           of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60525, 61041, 61631, and
61741, Appeals of Walsh Construction Company, rendered in conformance with the
Board’s Charter.

      Dated: November 3, 2020



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                         2